DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed February 9, 2021 have been entered, wherein Claim 1 was amended, and claims 8-9 were added, with claims 3-7 having been previously withdrawn as being drawn to a non-elected invention. Accordingly, claims 1, 2, 8, and 9 have been examined herein. The previous claim objections, specification objections, and abstract objections have been withdrawn due to applicant’s amendments. This action is Final. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 15, 2021 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US PGPUB 20150017887), hereinafter Kobayashi, in view of Hirokawa et al. (US PGPUB 20070173177), hereinafter Hirokawa.
Regarding claim 1, Kobayashi teaches a substrate polishing apparatus. Specifically, a polishing apparatus (paragraph 0016, fig. 2) comprising: a polishing table (fig. 3, element 30A) for supporting a polishing pad (fig. 3, element 10); a polishing head (See detail A in the annotated figure below) configured to press a wafer against the polishing pad (fig. 3, the polishing head presses the wafer W against the polishing pad 10); 

    PNG
    media_image1.png
    700
    638
    media_image1.png
    Greyscale

a light source configured to emit light (fig 3, element 47; paragraph 0047, lines 1-2); an illuminating fiber (fig. 3, element 48; paragraph 0047, lines 2-3) coupled to the light source (paragraph 0047, line 3) and having a distal end disposed in a flow passage (fig. 3, element 50A) formed in the polishing table (fig. 3, the distal end of optical fiber 48 is disposed in flow passage 50A); a spectrometer (fig. 3, element 44) configured to resolve reflected light from the wafer in accordance with wavelengths (paragraph 0045, lines 10-11) and measure an intensity of the reflected light at each of the wavelengths (paragraph 0045, lines 12-13); a light-receiving fiber (fig. 3, element 43) coupled to the spectrometer (fig. 3, element 43 is coupled to the spectrometer 44) and having a distal end disposed in the flow passage (fig. 3, fiber 43 has a distal end disposed in flow passage 50A); a processor (fig. 3, element 45) configured to determine a film thickness of the wafer (paragraph 0042, lines 6-7) based on a spectral waveform indicating a relationship between intensity and wavelength of the reflected light (paragraph 50, last four lines and paragraph 0045, last 4 lines); a liquid supply line (fig. 3, element 53) communicating with the flow passage (fig. 3, element 53 communicates with flow passage 50A); a liquid supply valve attached to the liquid supply line (paragraph 0048, lines 9-11); and an operation controller configured to control operations of the liquid supply valve (the last two sentences of paragraph 0048 implies a controller controls the liquid supply valve). 
Additionally, Kobayashi teaches the liquid supply valve is configured to operate in conjunction with the rotation of the polishing table. The valve operates so as to stop the flow of the water when the wafer is not located over the through-hole [0048]. Kobayashi teaches slurry is discharged together with the water which secures a path of light [0048] and keeps the sensor area clean. 
Kobayashi does not teach a gas supply line communicating with the flow passage; a gas supply valve attached to the gas supply line; and an operation controller configured to instruct the gas supply valve to open and instruct the liquid supply valve to close when the light-receiving fiber receives the reflected light from the wafer.
However, Hirokawa teaches a substrate polishing apparatus having a gas supply line communicating with the flow passage (paragraph 0435, “The gas may be supplied from a pipe 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Hirokawa in order to provide a polishing apparatus wherein a cleaning fluid and a measurement fluid are provided to the flow passage. Specifically, the measurement fluid is only provided to the flow passage when the wafer is actively being measured, as taught by Kobayashi [0048]. The cleaning fluid is supplied to the flow passage when the measurement fluid is not being supplied (when the wafer is not actively being measured). Similarly to Kobayashi’s teaching of providing a valve and controller to control the flow of a single fluid, it would have been obvious to a person having ordinary skill in the art to provide valves and a controller to control the flow of both the cleaning fluid and the measurement fluid.  By adapting the measuring fluid to be a gas, even when the gas flows out, the gas does not dilute the slurry (Hirokawa, paragraph 0438). By supplying a cleaning liquid when the measuring fluid is not being provided, the area around the sensor can be kept highly clean before measurement is performed (Hirokawa, paragraph 0445).
a liquid supply line communicating with the flow passage; a gas supply line communicating with the flow passage; a liquid supply valve attached to the liquid supply line; a gas supply valve attached to the gas supply line; and an operation controller configured to instruct the gas supply valve to open and instruct the liquid supply valve to close when the light-receiving fiber receives the reflected light from the wafer.
Regarding claim 8, Kobayashi in view of Hirokawa teaches the claimed invention as rejected above in claim 1. Additionally, Kobayashi in view of Hirokawa teaches wherein the polishing table is rotatable (“Distal ends of these fibers are arranged at positions as to scan a wafer surface once each time the polishing table rotates” teaches the polishing table is rotatable (Kobayashi, paragraph 0002)), and the operation controller is further configured to instruct the gas supply valve to open and close alternatively each time the polishing table makes one rotation (As modified above in the rejection of claim 1, a controller controls a valve to provide measuring fluid (gas) to the flow passage when the wafer is actively being measured. Kobayashi’s fig. 2 teaches the sensor 40 only actively measures the wafer when the wafer W is directly above the sensor 40. Because the wafer is only directly above the sensor once per rotation of the polishing table, the operation controller is configured to instruct the gas supply valve to open and close alternatively each time the polishing table makes one rotation). 
Regarding claim 9, Kobayashi in view of Hirokawa teaches the claimed invention as rejected above in claim 1. Additionally, Kobayashi in view of Hirokawa teaches wherein the operation controller is further configured to instruct the gas supply valve to open and instruct the liquid supply valve to open alternatively when the polishing head presses the wafer against the polishing pad (As modified above in the rejection of claim 1, the controller controls the measuring fluid valve and the cleaning fluid valve to provide measuring fluid when the sensor is actively measuring the wafer and cleaning fluid when the sensor is not actively measuring the wafer. During polishing, the polishing table rotates and the polishing head presses the wafer against the polishing pad. As the polishing table rotates, the controller instructs the measuring fluid valve (gas) and the cleaning fluid valve (liquid) to alternatively open.).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Hirokawa as applied to claim 1 above, and further in view of Odajima (JP 61126427).
Regarding claim 2, Kobayashi in view of Hirokawa teaches the claimed invention as rejected above in claim 1. Kobayashi in view of Hirokawa does not teach an ultrasonic transducer disposed in the flow passage.
However, Odajima teaches an ultrasonic transducer (fig. 1, element 41) disposed in the flow passage (element 41 is disposed in gap 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Hirokawa to incorporate the teachings of Odajima in order to create a substrate polishing apparatus with an ultrasonic transducer disposed in the flow passage. Doing so would keep the fibers clean of foreign particles (Odajima, last two sentences of translated abstract). 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on Higaki as applied in the prior rejection of record. A new reference, Hirokawa, was added to address the amended claim language. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723